Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al (WO 2017/030856).
With regards to claim 1, Gilbert teaches a composite elastic material (Abstract) comprising:
An elastic layer (page 33 claim 1, page 8 lines 22 – 27, page 9 lines 2 – 4)
A structure film layer having a first and second opposing surfaces, where the second surface is bonded to the elastic layer and where the first surface comprises upstanding male fastening elements, where the structure film layer is gathered such that the upstanding male fastening elements point in multiple directions (page 33 claim 1, page 12 lines 12 – 37 and page 13 lines 1 – 10),
And where the structured film layer has a portion that is microporous (page 14 lines 13 – 33, page 19 lines 27 – 30).
With regards to claim 2, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the second surface of the structured film layer is discontinuously bonded to the elastic layer at spaced-apart locations, where the structured film layer is gathered between the spaced-apart locations (page 9 lines 28 – 35, page 13 lines 11 – 23, page 18 lines 20 – 35 and page 25 lines 30 - 33).
With regards to claim 3, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the second surface of the structured film layer is bonded to the elastic layer with adhesive (page 10 lines 9 – 20).
With regards to claim 4, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the second surface of the structures film layer is melt-bonded to the elastic layer (page 10 lines 9 – 20).
With regards to claim 5, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that at least a portion of the structured film layer is microporous (page 14 lines 13 – 33, page 19 lines 27 – 30).
With regards to claim 6, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the structured film layer comprises a beta-nucleating agent (page 14 lines 13 – 33) where at least a portion of the structured film layer comprises beta-spherulites (page 16 lines 15 – 23).
With regards to claim 7, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the structured film layer, excluding the upstanding male fastening elements, has a thickness in a ranged from 20 micrometers to 80 micrometers (page 20 lines 15 – 21).
With regards to claim 8, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the elastic layer comprises at least one of a fibrous elastic web, a multilayer film or a plurality of elastic strands (page 8 lines 22 – 27, page 9 lines 2 – 4).
With regards to claim 9, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the elastic material further comprises at least one nonwoven layer bonded to the elastic layer (page 9 lines 28 – 30).
With regards to claim 10, Gilbert teaches a process for making the composite elastic material (Abstract) comprising:
Stretching the elastic layer in a first direction (page 16 lines 24 – 37, page 17 lines 1 – 5 and page 23 lines 5 – 17)
While the elastic layer is stretched, bonding the second surface of the structured film layer to the elastic layer (page 9 lines 28 – 30)
Allowing the elastic layer to relax and the structured film layer to gather to form the composite elastic material (page 19 lines 16 – 37).
With regards to claim 11, the teachings of Gilbert are presented above. Additionally, Gilbert discloses unwinding the structured film layer from a roll before bonding it to the elastic layer (Figure 2 item 132).
With regards to claim 12, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the elastic layer is a multilayer film comprising an elastic core and two opposing skin layers that are less elastic than the elastic cores (page 33 claim 1, page 8 lines 22 – 27, page 9 lines 2 – 4 and page 23 lines 5 – 17) and where before stretching the elastic layer in the first direction the method further comprises stretching the elastic layer in a direction 
With regards to claim 13, the teachings of Gilbert are presented above. Additionally, Gilbert teaches bonding at least one nonwoven web to the elastic layer while the elastic layer is stretched (page 33 claim 1, page 8 lines 22 – 27, page 9 lines 2 – 4 and page 23 lines 5 – 17).
With regards to claim 14, Gilbert discloses an absorbent article comprising the composite elastic material (as seen in Figure 7).
With regards to claim 15, Gilbert discloses a stretch bonded laminate comprising an elastic layer stretch-bonded to a second surface of a structured film layer, where a first surface of the structured film layer, opposite the second surface, comprises upstanding male fastening element (page 33 claim 1, page 12 lines 12 – 37 and page 13 lines 1 – 10, page 16 lines 24 – 37, page 17 lines 1 – 5 and page 23 lines 5 – 17).
With regards to claims 16 and 17, the teachings of Gilbert are presented above. Additionally, Gilbert discloses that the structured film layer has a portion that is microporous (page 14 lines 13 – 33, page 19 lines 27 – 30).
With regards to claim 18, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the structured film layer comprises a beta-nucleating agent (page 14 lines 13 – 33) where at least a portion of the structured film layer comprises beta-spherulites (page 16 lines 15 – 23).
With regards to claim 19, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the structured film layer, excluding the upstanding male fastening 
With regards to claim 20, the teachings of Gilbert are presented above. Additionally, Gilbert teaches that the elastic material further comprises at least one nonwoven layer bonded to the elastic layer (page 9 lines 28 – 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746